Title: From James Madison to Ambrose Madison, 8 November 1786
From: Madison, James
To: Madison, Ambrose

Dr Brother
Novr. 8th [1786]
I have yours by Mr. Parker. I can by the time you mention pay the money to the Treasr. or settle it with him, but I do not chuse to treat with him about the matter before hand, farther than to tell him that I will be answerable by that time. To ask a favor wd. be improper. I shall have a demand on the Treasy. independt. of my wages on the 2d of Decr. If on these grounds The Sheriff be willing to let you have the money, you may take it & give me notice. Can’t Father spare you the £80 for immediate purposes? 200 Drs. will certainly be in my hands at the time I mentioned if the Treasy. be not totally destitute. And I have some hope of a previous supply of a sum at least equal to that. I can’t answer by Mr. P. what relates to Anderson. Mr. Balmain’s advertisemt. will be sent to the Printer, but he will be pd. for it. I beg you to throw no little matters of business into my hands that can possibly be avoided, havg. no time to attend to them. Yrs
Js. M Jr
